Title: From James Madison to Edward Thornton, 22 May 1801
From: Madison, James
To: Thornton, Edward


Sir,Department of State Washington May 22nd 1801.
I have been duly honoured with your letter of the 16th acknowledging mine of the 11th. The disposition which it evinces towards the neutral rights of the United States, and the regulations for guarding them against infraction, justifies all the confidence which had been placed in it. On recurring to the circular letter to the Governors of the States, of which a copy was transmitted to you, I observe that although it is dated before the Treaty of 1794 took effect, it contains no expression incompatible with the sense of that instrument. Had it been otherwise, there would be no doubt, that the former would have been so far superseded. I have the honour to be &c
(signed)   James Madison.
 

   
   Tr (PRO: Foreign Office, ser. 5, 32:120). Marked “Copy”; in Thornton’s hand.



   
   Washington had declared the Jay treaty in effect on 29 Feb. 1796 (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:274).


